Citation Nr: 0429033	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  00-05 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for chronic vestibular 
dysfunction, to include Meniere's Disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.

This matter initially came before the Board on appeal from a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) of Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that in an August 2004 statement, the veteran 
indicated an upcoming medical examination was scheduled for 
September 8, 2004, and that he requested that the results of 
the examination be submitted to the Board prior to their 
consideration.  He did not indicate whether the examination 
would take place at a VA or private facility.  Nonetheless, 
this represents a possible source of relevant medical 
treatment and the RO must therefore obtain any examination 
report since it may contain medical findings and other 
conclusions that might be determinative in the disposition of 
the claim.  The Board cannot adjudicate this claim based on 
an incomplete record.  See Culver v. Derwinski, 3 Vet. App. 
292 (1992) (VA has a duty to obtain all pertinent medical 
records which have been called to its attention by the 
appellant and by the evidence of record.)  Therefore, the RO 
must attempt to obtain the above-referenced evidence prior to 
appellate review or otherwise fulfill its duty to assist.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  Compliance requires that the 
appellant be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate his 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran has been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), he should be given 
the opportunity to respond.

2.  The RO should also request the 
veteran to provide the names, addresses 
and dates of treatment of all medical 
care providers, VA or non-VA, who have 
provided treatment for chronic vestibular 
dysfunction, to include Meniere's 
disease.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  Of particular 
interest would be the report of the 
examination conducted on September 8, 
2004 (referred to in the veteran's August 
2004 statement.)  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a written 
notation to that effect should be placed 
in the file.  The veteran and his 
representative are also to be notified of 
unsuccessful efforts in this regard and 
afforded an opportunity to submit the 
identified records.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the veteran's 
claim.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an SSOC 
and allow the a reasonable period of time 
to respond.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




